 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
WITH ASSIGNMENT OF VOTING RIGHTS AND GENERAL RELEASE
     This Stock Purchase Agreement (the “Agreement”) is entered into this 2nd
day of May 2008 (the “Effective Date”) by and between Scorpion Performance,
Inc., a Florida corporation (the “Company” or “Purchaser”) and Yali Golan and
Leslie Golan, as joint tenants (each a “Seller” and together, the “Sellers”).
RECITALS
     (i) Sellers beneficially own, as joint tenants, 10,000,000 shares of the
common stock of the Company (the “Shares”).
     (ii) The Shares are subject to a lock up letter agreement dated August 28,
2007 (the “ Lock Up Agreement”).
     (iii) Sellers desire to sell to the Company, and the Company desires to
purchase from Sellers, all of the Shares owned by Sellers subject to permitted
transfer under the Lock Up Agreement, as amended, and subject to the terms and
conditions set forth in this Agreement.
     (iv) The Company believes that the purchase of the Shares is in the best
interest of the Company’s shareholders because of the fairness of the terms and
the expected benefit of improving capitalization by reducing the number of
shares of common stock issued and outstanding.
     (v) As a condition to the willingness of the Sellers to sell the Shares,
the Company has agreed (a) to purchase the Shares at a price of $0.25 per Share
with (b) a purchase price to be paid at closing consisting of cash and the
balance due in the form of a note to be secured by real property located in
Broward County subject to a mortgage and security agreement. The Shares shall be
held in escrow until the note and interest are paid in full at which time, the
Shares will be retired to the treasury of the Company.
     (vi) As a condition to the willingness of the Company to purchase the
Shares, (a) Yali Golan has agreed to resign as director of the Company; (b) each
of the Sellers has agreed to grant to the Company an irrevocable proxy and to
assign to the Company any and all voting rights in and to the Shares; and
(c) each of the Sellers has agreed to release the Company from all claims
arising from any and all matters related to the Shares, Mr. Golan’s appointment
and resignation as officer and/or director, or other similar or related matters
between the parties (except for the obligations in this Agreement).
     (vii) In accordance with and subject to the terms and provisions set forth
in this Agreement, the Sellers and the Company have agreed to enter into other
related documents and agreements including, but not limited to, an addendum to
the Lock Up

C-1



--------------------------------------------------------------------------------



 



Agreement; a secured note in the principal amount of $2,000,000.00 (the “Note”);
and a mortgage and security agreement relating to the collateral securing the
Note (the “Mortgage and Security Agreement”), collectively, the “Related
Transaction Documents”.
     NOW, THEREFORE, in consideration of these premises and of the respective
representations, warranties, covenants, agreements and conditions contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
     1) RECITALS. Sellers and the Company agree that the recitals set forth
above are true and correct and are incorporated herein by reference.
     2) PURCHASE AND SALE OF THE SHARES. Subject to the terms and conditions of
this Agreement, Sellers hereby sell, convey, assign, transfer and deliver to the
Company and the Company hereby purchases from Sellers, 10,000,000 shares of the
common stock of the Company that represents all of the issued and outstanding
Shares owned by the Sellers.
          a) The Company shall purchase the Shares for Two Million Five Hundred
Thousand Dollars and No/100 ($2,500,000.00) (the “Purchase Price”) consisting of
(i) cash purchase price of Five Hundred Thousand Dollars and No/100
($500,000.00) to be delivered as set forth in Section 3(a)(i); and (ii) a
secured note in the amount of Two Million Dollars and No/100 ($2,000,000.00) as
set forth in Section 3(a)(ii).
          b) As consideration for the purchase of the Shares by the Company
(i) Yali Golan shall resign as officer and director of the Company; (ii) the
Sellers shall assign all voting rights and grant to and appoint the Company
their proxy and attorney-in-fact to vote the Shares as set forth in Section 5;
and (iii) the Sellers jointly and severally agree to release the Company and any
officer, director, employee, agent, affiliate, and permitted assignee of the
Company from matters specifically arising from any and all matters related to
the Shares, Mr. Golan’s appointment and resignation as officer and/or director,
or other similar or related matters between the parties, as set forth in
Section 6.
     3) CLOSING. The closing of the transactions described in this Agreement
(the “Closing”) shall take place at the offices of the Company at such time as
shall be mutually agreed upon by the parties (the “Closing Date”). If agreed to
by all of the parties, the Closing may take place through the exchange of
documents by facsimile, email and/or recognized next-day courier service, except
that stock certificate(s) for the Shares and the Note shall only be delivered in
person or by recognized next-day courier service.

 



--------------------------------------------------------------------------------



 



          a) At Closing, the Company shall deliver to Sellers:

  i)   Five Hundred Thousand Dollars and No/100 ($500,000.00) (the “Cash
Purchase Price”) via check or wire transfer to the order of Sellers;     ii)  
Two Million Dollars and No/100 ($2,000,000.00) in the form of a signed Note in
the form set forth in Exhibit A; and     iii)   Signed Mortgage and Security
Agreement in the form set forth in Exhibit B.

          b) At Closing, Sellers shall deliver to the Company the following
documents which receipt of such documents by the Company shall be a condition
precedent to the Company’s obligation to close the transactions contemplated
herein:

  i)   Signed written consent by Yali Golan as director of the Company
memorializing and authorizing the terms and conditions of the stock buy back;  
  ii)   Signed Addendum to the Lock Up Agreement;     iii)   Signed written
resignation of Yali Golan as officer and director of the Company effective as of
the Closing Date; and     iv)   One or more certificate(s) representing the
Shares, together with a duly executed stock power and assignment in the form
attached as Exhibit C, to be held in escrow as set forth in Section 4.

     4) ESCROW OF SHARES. The Shares shall be held and disposed of in accordance
with the following provisions:
          a) The Company shall retain custody of the Shares in trust until the
entire principal amount of the Note and accrued interest, shall have been paid
in accordance with the terms of the Note.
          b) In the event that any distribution in the form of securities of the
same class or series of the Shares, or a substantially equivalent class or
series to any of the Shares is made on the Shares, such additional securities
shall be immediately delivered to the Company and become a part of the
securities being held by the Company under this Agreement.

 



--------------------------------------------------------------------------------



 



          c) Upon the full payment of the Note, together with any accrued
interest, the Shares shall be released from escrow and retired to the treasury
of the Company.
     5) VOTING RIGHTS/IRREVOCABLE PROXY. Each Seller hereby assigns to the
Company, any and all voting, equity, or ownership interest in and to the Shares
and irrevocably grants to, and appoints the Company and any individual
designated by the Company, and each of them individually, as its proxy and
attorney-in-fact (with full power of substitution), for and in its name, place
and stead, to vote the Shares at any meeting of the shareholders of the Company
and/or upon any and all matters to be decided by a vote of the shareholders
eligible to vote. Each Seller hereby (i) affirms that the irrevocable proxy is
coupled with an interest and may under no circumstances be revoked; (ii) affirms
that the irrevocable proxy shall remain in effect during the term of this
Agreement; (iii) ratifies and confirms that the proxies appointed hereunder may
take such actions as are permitted by law; and (iv) affirms that such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 607.0722(5) of the Florida Business Corporation Act.
Notwithstanding any other provisions of this Agreement, the irrevocable proxy
granted hereunder shall automatically terminate upon the full payment of the
Note, together with any accrued interest, at which time the Shares shall be
released from escrow and retired to the treasury of the Company.
     6) GENERAL RELEASES.
          a) General Release from Sellers. Each Seller hereby immediately and
forever releases, remises, acquits, satisfies and discharges the Company, and
any and all of its officers, directors, agents, servants and employees, from any
and all manner of claims, benefits, rights, sums of money, causes of action,
suits, debts, obligations, losses, expenses, liabilities, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, of whatever nature or kind, known or
unknown, which said Seller ever had, now has, or which any personal
representative, successor, heir or assign of said Seller hereafter can, shall or
may have, against the Company and/or any and all of its officers, directors,
agents, servants and employees, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of the world to the day of execution of
Agreement, including any matter, cause or thing specifically arising from (i)
any and all matters related to the Shares; (ii) any and all matters arising in
connection with Mr. Golan’s appointment and resignation as officer and/or
director of the Company; (iii) except for the present transaction, any financial
obligations or understandings between the parties concerning promissory notes,
compensation, expense reimbursement or otherwise; or (iv) other similar or
related matters between the parties except for the obligation of the Company to
pay the Sellers the amounts set forth in Section 2.
          b) General Release from the Company. The Company hereby immediately
and forever releases, remises, acquits, satisfies and discharges each of the
Sellers and their respective successors, legal representatives and permitted
assignees

 



--------------------------------------------------------------------------------



 



from any and all manner of claims, benefits, rights, sums of money, causes of
action, including any negligence claims, suits, debts, obligations, losses,
expenses, liabilities, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law or in equity, of whatever nature or kind, known or unknown, which the
Company ever had, now has, or which any of its officers, directors, agents,
servants and employees hereafter can, shall or may have, against the Sellers and
their respective successors, legal representatives and permitted assignees, upon
or by reason of any matter, cause or thing whatsoever, from the beginning of the
world to the day of execution of Agreement. Notwithstanding anything to the
contrary in this paragraph, Sellers are not released from any acts or omissions
that are knowingly wrongful or any acts or omissions that are intentionally
wrongful.
          c) The Company, on the one hand, and each of the Sellers, on the other
hand, understand, acknowledge and agree that the execution of this general
release constitutes a compromise of any and all claims involving legal and
factual questions specifically arising from any and all matters related to the
relationships between the parties. Notwithstanding the foregoing, nothing in
this Section 6 precludes suit for breach of or default of this Agreement or the
Related Transaction Documents.
     7) REPRESENTATIONS AND WARRANTIES OF SELLERS. The Sellers, jointly and
severally, do hereby represent and warrant to the Company as follows:
          a) Ownership of Shares. On the date hereof, the Sellers, as joint
tenants, possess all right, title and interest in and to the Shares and are all
the record and beneficial owners of the Shares. The Sellers have sole voting
power, without restrictions except as set forth in the Lock-Up Agreement, as
amended, with respect to all of the Shares.
          b) No Claims. There is no known or threatened claim asserted by any
person or entity that such person or entity (i) is the holder or the beneficial
owner of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other voting, equity, or ownership interest in the Shares; or
(ii) is entitled to all or any portion of the Purchase Price payable for the
Shares.
          c) Power, Binding Agreement. Each Seller has the legal capacity, power
and authority to enter into and perform all of such Seller’s obligations under
this Agreement. This Agreement has been duly and validly executed and delivered
by each Seller and constitutes a valid and binding obligation of each Seller,
enforceable against each Seller in accordance with its terms, except as may be
otherwise provided by applicable bankruptcy, fraudulent conveyance or other
similar laws relating to creditors’ rights.
          d) No Conflicts. The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated hereby will not, conflict
with or result in any violation of, or default (with or without notice or lapse
of time, or both)

 



--------------------------------------------------------------------------------



 



under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, any provision of any loan
or credit agreement, note, bond, mortgage, indenture, lease, or other agreement,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to such Seller or any of
such Seller’s properties or assets, other than such conflicts, violations or
defaults or terminations, cancellations or accelerations which individually or
in the aggregate do not impair the ability of such Seller to perform such
Seller’s obligations under this Agreement.
e) Capacity as Shareholder. Yali Golan, who is a director of the Company, does
not make any agreement or understanding herein in his capacity as an officer
and/or director of the Company. Mr. Golan executes this Agreement solely in his
capacity as a record and beneficial owner of the Shares.
     8) INDEMNIFICATION; REMEDIES.
          a) Indemnification by Sellers. Sellers hereby agree jointly and
severally to indemnify, defend and hold harmless the Company, and any officer,
director, employee, agent, affiliate, and permitted assignee of the Company from
and against any and all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, liabilities, obligations,
taxes, liens, losses, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses, arising out of or resulting from (i) any
misrepresentation, breach of any representation and warranty of any Seller made
in this Agreement or any Exhibit hereto; (ii) any breach or non-fulfillment of
or any failure to perform, any of the covenants, agreements or undertakings of
Sellers contained in or made pursuant to this Agreement or any Exhibit hereto;
and (iii) all interest, penalties, costs and expenses arising out of or related
to any indemnification made under this Section 8(a).
          b) Indemnification by the Company. The Company hereby agrees to
indemnify, defend and hold harmless the Sellers from and against any and all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses, arising out of or resulting from (i) any misrepresentation, breach of
any representation and warranty of the Company in this Agreement or any Exhibit
hereto; (ii) any breach or non-fulfillment of or any failure to perform, any of
the covenants, agreements or undertakings of the Company contained in or made
pursuant to this Agreement or any Exhibit hereto; and (iii) all interest,
penalties, costs and expenses arising out of or related to any indemnification
made under this Section 8(b). In addition, the Company agrees to defend,
indemnify, and hold harmless Yali Golan, as an officer and/or director of the
Company, to the maximum extent permitted by law, subject to the provisions of,
and any and all exceptions set forth in, Section 607.0850 of the Florida
Business Corporation Act, and as expressed in the Securities Act of 1933.

 



--------------------------------------------------------------------------------



 



          c) Notwithstanding anything to the contrary herein, the parties
acknowledge and agree that the failure of a party to assume the defense of
another party when required to do so by this Agreement, after being requested to
do so, shall be deemed a material breach of this Agreement.
          d) The Company shall have the right to withhold any amounts owed to
Sellers under the Note in accordance with the terms of this Section 8.
     9) NOTICES. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing to the party at the address below, or to such other address as a
party from time to time specified by written notice to the other parties. Any
notice under this Section shall be deemed to have been duly given (a) on the
date of delivery if by personal delivery; (b) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service; (c) when received if delivered by certified or registered mail, return
receipt requested, postage prepaid; or (d) upon confirmation of receipt if
delivered by facsimile (provided a confirmation copy is sent by one of the other
methods set forth above). Any notice may be waived, in writing, by the party
entitled to receive the notice.

      If to the Company:   Scorpion Performance, Inc.     3000 SW 4th Avenue    
Fort Lauderdale, Florida 33315     Facsimile: (954) 779-3029       If to the
Sellers:   298 S. Parkway     Golden Beach, Florida 33160
    yaligolan@gmail.com           With a copy to:     Robert E. Goldman, Esq.  
  Law Office of Robert E. Goldman     1 East Broward Blvd., Ste. 700     Fort
Lauderdale, FL 33301     (954) 745-7460 Fax     Robert@goldmanlaw.com

     10) SURVIVAL. The parties agree that all warranties, representations
(notwithstanding any investigation or inquiry which any party hereto or any
representative of any party hereto may have made), covenants, additional
obligations, releases and indemnities contained herein shall forever survive the
execution, delivery and closing of this Agreement and any and all documents
delivered in connection herewith and any and all performances in accordance
herewith.

 



--------------------------------------------------------------------------------



 



     11) FURTHER ASSURANCES. The parties agree (a) to furnish upon request to
each other such further information; (b) to execute and deliver to each other
such other documents; and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
     12) SUCCESSORS AND ASSIGNS. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties to and their
respective successors, legal representatives and permitted assignees. The
Company may assign this Agreement or any rights hereunder to an entity
controlling, controlled by or under common control with the Company and in the
event of any such assignment all references to the Company in this Agreement
shall be deemed to refer to such assignee. Sellers shall not assign or transfer
any rights or privileges hereunder without the prior written consent of the
Company and any attempted assignment or transfer without the written consent of
the Company shall be void.
     13) MUTUAL DRAFTING. This Agreement together with the attached Exhibits and
the Related Transaction Documents are the joint product of the parties and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the parties and shall not be construed for or against any party
hereto.
     14) WAIVERS OF CONFLICT.
          a) Sellers acknowledge that the law firm of Arnstein & Lehr LLP
(“Arnstein”) represents the Company in various corporate and securities matters
and has represented the Company in the preparation and drafting of this
Agreement, Exhibits and Related Transaction Documents. Leslie Golan,
individually, and Yali Golan, individually and as director of the Company, each
hereby acknowledge and waive any conflict and/or any potential conflict that
might arise from the continued representation of the Company by Arnstein. Each
Seller further acknowledges that he or she has had the benefit of consultation
with legal counsel of his or her own choosing, and has knowingly and without
coercion agreed to waive any conflict or potential conflict in his or her
continued representation by Arnstein.
          b) The Company acknowledges that Robert E. Goldman represents Yali
Golan in personal matters and that he has represented the Sellers in the review
of this Agreement, Exhibits and Related Transaction Documents. The Company
waives any actual or potential conflict that Robert E. Goldman may have by
representing the Sellers related to negotiating this Agreement, Exhibits and
Related Transaction Documents; except that the Company does not waive nor does
it consent to Robert E. Goldman representing Sellers in any dispute between the
parties that may arise from or after this Agreement and Related Transaction
Documents are signed.
     15) INDEPENDENT COUNSEL. Each Seller hereby acknowledges and agrees that he
or she has had the opportunity, both individually and with legal counsel

 



--------------------------------------------------------------------------------



 



of such Sellers’ choosing, to review this Agreement, Exhibits and Related
Transaction Documents, and is entering into this Agreement knowingly and
voluntarily.
     16) EXPENSES. Except as provided herein, each party shall bear its own
costs and expenses in connection with the preparation and review of this
Agreement, Exhibits and Related Transaction Documents, and the consummation of
the transactions provided for herein. Without limiting the generality of the
foregoing, Sellers shall pay all taxes, including without limitation, federal,
state and local income taxes, if any, arising out of, resulting from or imposed
by reason of the sale, assignment, transfer or delivery herein of the Shares to
Company. The Company shall pay any and all documentary stamp taxes due on the
principal amount of the Note and Mortgage and Security Agreement.
     17) SEVERABILITY. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect (a) such provision
shall be enforced to the maximum extent permissible under applicable law; and
(b) the invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     18) GOVERNING LAW; JURISDICTION VENUE. This Agreement shall be governed by
and construed in accordance with the laws of Florida. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Broward County, Florida. Each party irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Broward
County, Florida for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated or discussed herein, and
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
proceeding is improper. Each party to this Agreement irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices as set
forth in Section 10 and agrees that such service shall constitute good and
sufficient service of process and notice. Nothing contained in this Agreement
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties to this Agreement irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated.
     19) ATTORNEYS FEES AND COSTS. If any legal action or any other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any provision
of this Agreement, the prevailing party or parties shall be entitled to recover
reasonable

 



--------------------------------------------------------------------------------



 



attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it or they may be entitled.
     20) HEADINGS AND CAPTIONS. The headings and captions contained in this
Agreement are set forth for the purpose of convenience only and shall be given
no effect in the construction or interpretation of this Agreement.
     21) COUNTERPARTS. This Agreement may be executed in multiple counterparts
and on facsimile paper and by facsimile transmission as necessary. When each of
the parties has signed and delivered at least one such counterpart, each
counterpart will be deemed an original and, when taken together with the other
signed counterpart(s), shall constitute one fully executed copy of this
Agreement, which shall be binding upon and effective as to the parties according
to its terms.
     22) ENTIRE AGREEMENT; CHANGES TO BE IN WRITING. This Agreement together
with the attached Exhibits and the Related Transaction Documents embody the
entire agreement and understanding between the parties and supersedes any
previous agreements and understandings among the parties with respect to those
matters. There are no oral agreements between or among the parties with respect
to the transactions contemplated herein. No waiver, change, amendment or
discharge of any term or condition hereof or any consent on the part of any
party hereto shall be of any force or effect unless made in writing and signed
by the party to be bound thereby.
[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Stock Purchase
Agreement as of the date first written above.
SCORPION PERFORMANCE, INC.
/s/ Robert Stopanio, President
/s/ Luke Whalen
Witness
/s/ William Allen
Witness
STATE OF FLORIDA
COUNTY OF BROWARD
On May 2, 2008, before me, a Notary Public in and for the jurisdiction
aforesaid, personally appeared Robert Stopanio, the President of Scorpion
Performance, Inc., a Florida corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing Stock Purchase
Agreement as such President, acknowledged that he signed and delivered the said
Stock Purchase Agreement as the free and voluntary act of said corporation as
aforesaid, for the uses and purposes therein set forth, and sworn to and
subscribed before me by the witnesses, Luke Whalen, who is personally known to
me, and by William Allen, who is personally known to me.

            Notary Public:
      /s/ Jessica Weaver
 
    NOTARY PUBLIC-STATE OF FLORIDA      JESSICA WEAVER
Commission # DD584340
Expires: AUG 13, 2010
BONDED THROUGH ATLANTIC BONDING CO., INC:   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the undersigned has executed this Stock Purchase
Agreement as of the date first written above.

                  /s/ Yali Golan                  

/s/ Luke Whalen
Witness
/s/ William Allen
Witness
STATE OF FLORIDA
COUNTY OF BROWARD
On May 2, 2008, before me, a Notary Public in and for the jurisdiction
aforesaid, personally appeared Yali Golan, who is personally known to me to be
the same person whose name is subscribed to the foregoing Stock Purchase
Agreement, acknowledged that he signed and delivered the said Stock Purchase
Agreement as his own free and voluntary act for the uses and purposes therein
set forth, and sworn to and subscribed before me by the witnesses, Luke Whalen,
who is personally known to me, and by William Allen, who is personally known to
me.

            Notary Public:
      /s/ Jessica Weaver
 
    NOTARY PUBLIC-STATE OF FLORIDA      JESSICA WEAVER
Commission # DD584340
Expires: AUG 13, 2010
BONDED THROUGH ATLANTIC BONDING CO., INC:   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the undersigned has executed this Stock Purchase
Agreement as of the date first written above.

                  /s/ Leslie Golan                  

/s/ Luke Whalen
Witness
/s/ William Allen
Witness
STATE OF FLORIDA
COUNTY OF BROWARD
     On May 2, 2008, before me, a Notary Public in and for the jurisdiction
aforesaid, personally appeared Leslie Golan, who is personally known to me to be
the same person whose name is subscribed to the foregoing Stock Purchase
Agreement, acknowledged that she signed and delivered the said Stock Purchase
Agreement as her own free and voluntary act for the uses and purposes therein
set forth, and sworn to and subscribed before me by the witnesses, Luke Whalen,
who is personally known to me, and by William Allen, who is personally known to
me.

            Notary Public:
      /s/ Jessica Weaver
 
    NOTARY PUBLIC-STATE OF FLORIDA      JESSICA WEAVER
Commission # DD584340
Expires: AUG 13, 2010
BONDED THROUGH ATLANTIC BONDING CO., INC:     

 